Rehearing.
Per Curiam.
This cause coming on for further consideration on an application for rehearing, and the court being fully advised of its judgment in the premises it is hereby ordered that the application of the appellee for *433a rehearing in said cause be and the same is hereby denied, but the former judgment of this court in said cause is hereby modified so that the dismissal of the appellee’s bill ordered therein shall be without prejudice to the right of the appellee to set up and urge her title by prescription, if any, as a defense to any possessory action that may be instituted against her for any part or portion of the premises in controversy of which she may have the actual adverse possession.